Citation Nr: 0933148	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In October 2008, the RO in St. Louis, Missouri certified to 
the Board the issue of entitlement to service connection for 
PTSD; however, the Board recognizes that it is the 
responsibility of the Board to consider alternate current 
conditions within the scope of the claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Therefore, as discussed in 
more detail below, the Board will interpret the Veteran's 
claim broadly as it appears on the cover page.


REMAND

In a March 2004 statement, the Veteran contends that his 
psychiatric disability is related to his period of active 
military service.  Specifically, in a January 2008 statement, 
he attributes his claimed disability to prison-like isolation 
he endured in basic training.  In addition, at a February 
2009 hearing, he attributes his claimed disability to a race 
riot he observed while stationed in Schweinfurt, Germany.  
Hearing Transcript at 10-11.  Finally, he attributes his 
claimed disability to the loss of two Army comrades, 
"Scotty" and "Figaro," who were killed during the race 
riot in Germany.  Thus, the Veteran contends that service 
connection is warranted for a psychiatric disability, 
including PTSD.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires:  medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in-
service stressor actually occurred.  However, if the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service.  38 C.F.R. § 3.304(f)(1).

A review of the Veteran's service treatment records (STRs) 
reveals that both the Veteran's May 1968 pre-induction and 
November 1970 separation examination reports indicate a 
normal psychiatric evaluation.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
and diagnoses of various psychiatric conditions.  A March 
2002 letter from Bootheel Counseling Services indicates that 
the Veteran has been diagnosed with major depressive 
disorder, single episode, with psychotic symptoms.  April 
2006, February 2007, April 2007, August 2007, and November 
2007 treatment records from the Cape Girardeau VA Outpatient 
Clinic (OPC) indicate a diagnosis of schizoaffective 
disorder.  In addition, a September 2007 treatment record 
from the Cape Girardeau OPC indicates a diagnosis of PTSD and 
a January 2006 treatment record from the same facility states 
that the Veteran is vague about his possible PTSD stressors 
other than the rigors of boot camp.

The evidence of record indicates that the Veteran is a 
recipient of disability benefits from the Social Security 
Administration (SSA).  Information obtained by the RO 
indicates that the Veteran receives SSA disability benefits 
and the January 2006 psychological evaluation from the Cape 
Girardeau OPC includes a note that the Veteran receives SSA 
disability benefits.  As records associated with the 
Veteran's SSA determination could be relevant to the claim on 
appeal, any available medical or other records associated 
with the Veteran's award of SSA disability benefits should be 
obtained and associated with the Veteran's claims file.  The 
Board notes that once VA is put on notice that the Veteran 
has been granted SSA benefits, VA has a duty to obtain the 
records associated with that decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

In addition, VA regulations require VA to obtain a medical 
opinion based on the evidence of record if VA determines such 
evidence necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2008).  
A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, the Board finds 
that further development is necessary to address the etiology 
of the Veteran's psychiatric disability.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that any psychiatric disability is attributable 
to military service.

Finally, in light of the re-characterization of the issue on 
appeal and in order to ensure proper notification, the 
Veteran should be sent an updated notice letter in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008).  The 
letter should include proper notification for substantiating 
a claim of service connection for PTSD as well as any other 
psychiatric disability.  Clemons, supra.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a complete notice 
letter in full compliance with the VCAA 
regarding any psychiatric disability, 
including PTSD.  Included in the letter 
should be a request to provide more 
information that comes to mind regarding 
details surrounding the stressors that he 
alleges he was exposed to in service.  He 
should be asked to provide, to the best 
of his ability, any additional 
information, including detailed 
descriptions of stressful events, 
identifying and describing specific 
events, including all dates, places, and 
names.  He should be invited to submit 
statements from former service comrades 
or others that establish the occurrence 
of his claimed in-service stressful 
experiences.  Afford the Veteran and his 
representative an opportunity to submit 
this type of evidence and/or to advise VA 
of potential sources of such evidence.

2.  Undertake any necessary development 
to independently verify the alleged 
stressful experiences, to include 
contacting United States Army and Joint 
Services Records Research Center (JSRRC) 
or other appropriate agency.  A record 
search should encompass the time period 
from March 1969 to February 1971.  
Whether or not it can be verified that 
the Veteran personally took part in a 
race riot in Schweinfurt, Germany, 
request verification that the event 
actually occurred.  Any additional action 
necessary for independent verification of 
the particular alleged stressor(s), to 
include follow-up action requested by the 
contacted agency, should be accomplished.  
If a search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

3.  Obtain from the Social Security 
Administration (SSA) all of the medical 
records upon which any decision 
concerning the Veteran's initial or 
continuing entitlement to benefits was 
based, as well as any SSA decision and 
the associated List of Exhibits.  (The 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2008) regarding requesting 
records from Federal facilities must be 
followed.)  All records and/or responses 
received should be associated with the 
claims file.

4.  Schedule the Veteran for a VA 
psychiatric examination.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2008).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
whether the Veteran has a psychiatric 
disability.  The examiner should then 
discuss the etiology and the onset of 
each diagnosed disability.  The examiner 
should indicate whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed disability is related to the 
Veteran's period of active military 
service.  If the Veteran is diagnosed 
with PTSD according to the DSM-IV 
standards, the examiner should relate the 
Veteran's PTSD to specific in-service 
stressors including, but not limited to, 
the stressors noted in this remand.  The 
bases for the opinion provided should be 
explained in detail.  (The Board 
recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should 
state the medical probabilities even if 
speculation is required to do so.)

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for a psychiatric disability, 
including PTSD.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

